Citation Nr: 1609358	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as the result of chemical exposure during service.  

2.  Entitlement to service connection for diabetes mellitus, type II, including as the result of chemical exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1960 to December 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2008, a formal hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in December 2012 and February 2015 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Hypertension was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure during service.

2.  Diabetes mellitus, type II, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including chemical exposure during service.



CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by service nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Diabetes mellitus, type II, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims  A September 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  


With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in January 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran has objected that the examiner did not take his chemical exposure into proper consideration, the Board notes that additional development was conducted to verify the Veteran's exposure pursuant to remand by the Board.  In a November 2015 memorandum, it was formally found that the claimed chemical exposure could not be verified.  As neither the Veteran nor the representative has otherwise challenged the adequacy of the examination obtained, the Board finds the examination adequate.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension and diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Hypertension

The Veteran claims service connection for hypertension that he asserts had its onset during service.  He has commented that the in-service blood pressure readings that were recorded at separation represent "pre-hypertension."  It is also contended that the hypertension is the result of chemical exposure, primarily polychlorinated biphenyl (PCB) and weed killer, to which he was exposed during service.  He stated that his PCB exposure was from power generating equipment, specifically transformers that he handled while in service.  It is noted that his Military Occupational Specialty (MOS) while in service was as a power production specialist and repairman.  During the DRO hearing in 2008, he stated that he was first diagnosed with hypertension approximately 45 years earlier, but that records from the treating physician are unavailable as that physician is deceased.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2011). 

After review of the record, the Board finds that there is no basis for the establishment of service connection for hypertension.  In this regard, it is initially noted that the Veteran's STRs show that the Veteran's blood pressure reading at the time of entry into service was 144/84.  Examination in November 1961 showed a blood pressure reading of 110/76.  On examination at separation from service, the Veteran did not report a history of high or low blood pressure.  His blood pressure reading at that time was 124/86.  Early post-service treatment records, including records from Johns-Manville, dated from 1966 primarily show treatment for a back disability.  These record do not reference hypertension or blood pressure readings.  An examination report for treatment of low back pain, dated in February 1973, shows a blood pressure reading of 152/100.  VA outpatient treatment records beginning in 2002 show treatment for hypertension at least since that time.  

In a March 2013 statement, the Veteran's wife stated that she recalled that the Veteran had been treated for hypertension since 1964, shortly after his military discharge.  She stated that he was found to have hypertension while being employed at "John Mansville" and had been on medication since 1964.  The Veteran has submitted medical literature documenting a possible relationship between the development of hypertension and PCB exposure.  

An examination was conducted by VA in January 2013.  At that time, the diagnosis was hypertension.  The Veteran gave a history of having been diagnosed with hypertension while working for Johns Manville company in 1965.  The VA examiner was requested to review the records and render an opinion regarding whether the blood pressure readings noted in service could represent the onset of later-diagnosed hypertension.  In response, the examiner opined that the hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran's blood pressure readings in service and stated that, while the entrance and separation examination readings could represent borderline elevated blood pressure, they were too far apart in time and noted to not be a permanent state as shown by the normal reading in November 1961.  Therefore, a diagnosis of hypertension or pre-hypertension could not be made.  The examiner went on to state that there was no indication that the blood pressure reading at entry could have represented a hypertension that pre-existed service.  Regarding the claim that the hypertension could be the result of exposure to PCB  and weed killers during service, the examiner stated that the Veteran could not provide documentation of this exposure and without more specific information regarding the type of weed killer used, no comment could be made regarding any effects on blood pressure.  Regarding PCB exposure, the examiner noted that there was medical literature that correlated blood levels of PCB with increased risk of developing hypertensions but stated that "correlation does not equal causality."  While hypertension is a risk of PCB exposure, it is not a direct result of this exposure and that this is in individuals with a measurable level of PCB in their blood.  There is no record of blood work to show any PCB level during service in this Veteran.  The examiner therefore opined that a correlation between this Veteran's exposure and the development of hypertension could not be made with any degree of certainty.  The medical literature had not made a definitive connection between exposure and the development of hypertension.  Documentation of the type, nature, and degree of exposure would be helpful in determining the possible effects on this Veteran and evidence of measurable blood levels as a result of these exposures would be helpful.  The examiner concluded by stating that even if one were to accept the blood pressure readings in service as proof of the existence of hypertension or pre-hypertension prior to or while in service, there is a very large gap in time from his separation from service in 1963 and the first presentation to VA in July 2002.  This represents too large a gap to adequately determine the a history of the progression of his hypertension over time.  

In a November 2015 memorandum, an archivist at the Air Force Historical Research Center (AFHRC) stated that available unit histories from the Goose Bay facility (where the Veteran was stationed while on active duty) do not address the specific issues of PCB or weed killer use at that base.  That month, VA made a formal finding that a determination could not be made regarding the extent of any possible PCB or weed killer exposure that the Veteran may have had during service.  

At entry and separation from service, the Veteran was shown to have arguably hypertensive blood pressure readings.  The 2013 VA examiner found that the fact that the Veteran had a reading in 1961 that was well within normal limits showed that these mild elevations of systolic blood pressure were not diagnostic of hypertension or pre-hypertension.  The Board has found that the earliest medical documentation of a hypertensive blood pressure reading is in February 1973 when a single reading of 152/100 was made.  At that time, however, there was no diagnosis of hypertension in the record.  While the Veteran's spouse has dated the onset of the Veteran's hypertension to 1964 when she states he was first prescribed medication for this disorder after a work related examination, medical records from that employer dated as early as 1966 do not indicate any treatment for hypertension or elevated blood pressure readings.  During the hearing in 2008 the Veteran dated the onset of hypertension to 1963 (45 years), which would place the diagnosis in service and during the VA examination in 2013, he dated the onset of the hypertension to 1965, which is two years after his discharge from active duty.  As such, the Board does not find the statements regarding the earliest manifestations of hypertension from the Veteran and his spouse to be credible.  This is not to say that they are consciously lying, but that the facts have been blurred after the passage of so many years.  

The Board's finding is further supported by the lack of post-service evidence showing hypertension until at least 1973, nearly ten years after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for nearly ten years between the period of active service and his significantly elevated blood pressure reading is itself evidence which tends to show that hypertension did not have its onset in service or for years thereafter.  

Regarding a possible relationship between hypertension and weed killer exposure, the Board notes that hypertension is not one of the diseases for which service connection can be presumed as being the result of herbicide exposure.  See National Academy of Science (NAS) "Veterans and Agent Orange: Update 2012" (Update 2012).  Moreover, there is no indication in the record that the Veteran was exposed to defoliants such as Agent Orange during service.  This could not be confirmed by the AFHRC and the Veteran does not contend, nor do the service records verify, that he served in the Republic of Vietnam, Thailand Air Force Bases, or near the demilitarized zone of the Republic of Korea, where such exposure has been documented.  

Regarding a possible relationship between hypertension and PCB exposure, the January 2013 examiner found no proximate causal relationship between such exposure and the later development of hypertension, significantly noting that "correlation does not equal causality."  While it was indicated at that time that verification of significant exposure could alter the opinion, AFHRC was not able to confirm such significant exposure.  As such, the evidence does not fulfill the medical nexus requirement for service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Diabetes Mellitus

The Veteran contends that service connection should be established for diabetes mellitus that he believes is the result of exposure to weed killers while on active duty.  During the hearing before the DRO in 2008, he stated that he was first officially diagnosed as having this disease in 2002, but that for years earlier he had been told that his urine was "sweet."  At that time, he also stated that he believed that the diabetes was the result of exposure to PCBs and weed killers while he was on active duty.  

The Board initially notes that review of the STRs shows no complaint or manifestation of diabetes mellitus.  Urinalysis on examination in November 1961 and on separation from active duty was negative for sugar or albumin.  Private post-service medical evidence dating from 1966 to 1987 shows no complaint or manifestation of diabetes mellitus.  VA outpatient treatment records, dated from 2002, show a blood glucose level of 103 mg/dL, which is noted to be within normal limits.  A blood glucose level of 125 mg/dL was noted in March 2004 when glucose tolerance testing was recommended.  An assessment of diabetes mellitus was made in May 2004.  

Medical literature regarding a possible relationship between "dioxin-like PCB" exposure and the development of diabetes mellitus has been received and reviewed.  

An examination was conducted by VA in January 2013.  At that time, the examiner opined that the Veteran's adult onset diabetes mellitus (AODM) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence in the Veteran's STRs that the Veteran had AODM while in service.  The Veteran reported during the examination that he was told in 1969 that his "urine was sweet."  He indicated that he underwent glucose tolerance testing on a yearly basis and was told he was "OK."  It was not until 2003 or 2004 that he was diagnosed as a diabetic.  He had been on oral hypoglycemic medication since that diagnosis.  The Veteran also gave a history of AODM in his mother and one brother.  The examiner noted that, absent documentation of the nature of and degree of exposure to weed killers, any effect on the development of AODM could not be determined.  It was then noted that the medical literature did not support the contention that the Veteran's AODM is a direct result of exposure to PCB.  (This statement was followed by several cited medical articles on the subject.)  The examiner concluded with an opinion that the Veteran's AODM was more likely related to his positive family history of AODM than his exposure to PCBs in the past, although documenting the type and degree of weed killer and PCB exposure would be helpful in the determination of any relationship.  

There are no manifestations of diabetes mellitus until 2004, with a glucose blood level within normal limits in 2002.  As such, diabetes mellitus was not manifested in service or within one year thereafter.  As noted, there is no verification of the Veteran's exposure to herbicide defoliants such as Agent Orange while he was on active duty.  Neither is there verification of exposure to high levels of PCB.  The examiner in January 2013 rendered an opinion that the most likely etiology of the Veteran's diabetes mellitus related to his family history thereof and that there was no relationship with service.  It is noted that this is the only medical opinion in the record.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


